


Exhibit 10.28

 

EXECUTION VERSION

 

FOURTH AMENDMENT AND THIRD REFINANCING TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT AND THIRD REFINANCING TO CREDIT AGREEMENT (this
“Amendment”), dated as of November 20, 2014, which amends that certain Credit
Agreement, dated as of October 1, 2010, among the Borrower, Holdings, the
Administrative Agent (each as defined below), the lenders from time to time
party thereto, and the other agents party thereto (as amended pursuant to the
First Amendment and Refinancing Agreement, dated as of March 1, 2011, the Second
Amendment dated as of October 11, 2012, and the Third Amendment and Second
Refinancing Agreement, dated as of March 21, 2013, and as otherwise amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”), is made by and among NBTY, INC., a
Delaware corporation (the “Borrower”), ALPHABET HOLDING COMPANY, INC., a
Delaware corporation (“Holdings”), each of the other Loan Parties party hereto,
each of the undersigned banks and other financial institutions party hereto as
lenders (in such capacity, the “Extending Lenders”), and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

 

WHEREAS, Section 2.20 of the Credit Agreement permits the addition to the
Facilities of one or more new revolving credit facilities constituting
“Specified Refinancing Debt” for the purposes of refinancing all or any portion
of the Revolving Credit Loans and unused Revolving Credit Commitments then
outstanding under the Credit Agreement (the Revolving Credit Facility under the
Credit Agreement immediately prior to this Amendment, the “Existing Revolving
Credit Facility”), and in all cases subject to certain restrictions and
conditions set forth in Sections 2.20 and 10.01 of the Credit Agreement;

 

WHEREAS, each Extending Lender that is also already a Revolving Credit Lender
under the Credit Agreement immediately prior to giving effect to this Amendment
(each, an “Existing Lender”), that executes and delivers a counterpart signature
page to this Amendment, shall be deemed, upon the effectiveness of this
Amendment, to have agreed to extend the Maturity Date in respect of its
Revolving Credit Commitments on the terms set forth herein; and

 

WHEREAS, each Extending Lender that is not, prior to giving effect to this
Amendment, already a “Revolving Credit Lender” under the Credit Agreement (each,
an “Additional Lender”) that executes and delivers a counterpart signature
page to this Amendment, will make available to the Borrower Revolving Credit
Commitments (as modified hereby) in the respective amounts allocated to such
Additional Lender by the Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.  Waivers and Agreements of the Existing Lenders.  Subject to the
contemporaneous satisfaction of the conditions precedent set forth in Section 5
hereof, and pursuant to Section 2.20 of the Credit Agreement:

 

--------------------------------------------------------------------------------


 

(a)           Each Existing Lender hereby waives the requirement, set forth in
Section 2.20(b) of the Credit Agreement, requiring that existing Revolving
Credit Lenders be given at least three Business Days to respond to a notice of a
proposed issuance of Specified Refinancing Debt.

 

(b)           Each Existing Lender hereby agrees to extend the Maturity Date in
respect its Revolving Credit Commitments on the terms set forth herein.  The
Revolving Credit Facility as modified pursuant to this Amendment shall be
subject to all of the terms and conditions set forth in the Amended Credit
Agreement, and shall be entitled to all the benefits afforded by the Amended
Credit Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.

 

Section 2.  Joinder and Commitments of the Additional Lenders.  Subject to the
contemporaneous satisfaction of the conditions precedent set forth in Section 5
hereof, and pursuant to Section 2.20 of the Credit Agreement:

 

(a)           Each Additional Lender hereby agrees to provide the Revolving
Credit Commitments set forth opposite its name under the heading “Revolving
Credit Commitment” on Schedule 2.01 to this Amendment, pursuant to and in
accordance with Section 2.01(c) of the Credit Agreement.  The Revolving Credit
Facility as modified pursuant to this Amendment shall be subject to all of the
terms and conditions set forth in the Amended Credit Agreement, and shall be
entitled to all the benefits afforded by the Amended Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Collateral
Documents.

 

(b)           Each Additional Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Additional
Lender, or any other Lender or Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Amended Credit Agreement and the other Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Credit Agreement are required to be performed by it as a Lender.

 

(c)           Upon (i) the execution and delivery of a counterpart of this
Amendment by each Additional Lender, the Administrative Agent and the Borrower,
and (ii) the delivery to the Administrative Agent of a fully executed
counterpart of this Amendment (including by way of telecopy or other electronic
transmission of a scanned image), each of the undersigned Additional Lenders
shall become Revolving Credit Lenders under the Credit Agreement, and

 

2

--------------------------------------------------------------------------------


 

shall have the respective Revolving Credit Commitments set forth on
Schedule 2.01 hereto, effective as of the Fourth Amendment Effective Date.

 

(d)           For each Additional Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Additional
Lender may be required to deliver to the Administrative Agent pursuant to
Section 10.15 of the Credit Agreement.

 

Section 3.  Amendments to the Credit Agreement.  Pursuant to Section 2.20 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in Section 5 hereof, each of the Borrower, Holdings, each Extending
Lender and the Administrative Agent hereby agree and consent to the amendment of
Credit Agreement as set forth below in this Section 3.

 

(a)           Clause (a)(i) of the definition of “Maturity Date” in Section 1.01
of the Credit Agreement is hereby amended by replacing the phrase “October 1,
2015” with “September 1, 2017”.

 

(b)           Solely with respect to the Revolving Credit Commitments,
Schedule 2.01 to the Credit Agreement is hereby amended by replacing such
schedule with “Schedule 2.01” attached to this Amendment.

 

The parties hereto hereby agree that the Existing Revolving Credit Facility as
modified by this Amendment (the “Extended Revolving Credit Facility”) shall
constitute Specified Refinancing Debt under the Credit Agreement.  Except as
otherwise expressly modified hereby, the Extended Revolving Credit Facility
shall have identical terms as the Existing Revolving Credit Facility and shall
otherwise be subject to the provisions, including any provisions regarding the
rights and the obligations of the Loan Parties or any provisions regarding the
rights and the obligations (including, without limitation, in respect of
participations in Letters of Credit and Swing Line Loans), of the Revolving
Credit Lenders, of the Amended Credit Agreement and the other Loan Documents.
Each reference to the “Revolving Credit Facility” or a “Revolving Credit
Commitment” or “Revolving Credit Loan” in the Credit Agreement or the other Loan
Documents shall be deemed to mean the Revolving Credit Facility, Revolving
Credit Commitments and the Revolving Credit Loans, respectively, as modified
pursuant to this Amendment, and all other related terms will have correlative
meanings mutatis mutandis.

 

Section 4.  Representations and Warranties.  Each of Holdings and the Borrower
hereby represents and warrants to the Extending Lenders, the Administrative
Agent and the Agents, as of the Fourth Amendment Effective Date that:

 

(a)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and Holdings contained in
Article V of the Credit Agreement, or in any other Loan Document, shall be true
and correct in all material respects (and in all respects if already qualified
by materiality or Material Adverse Effect) on and as of such date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if already qualified by materiality or Material
Adverse Effect) as of such earlier date and (ii) that for purposes of this

 

3

--------------------------------------------------------------------------------


 

Section 4, the representations and warranties contained in Section 5.05(a) of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished  pursuant to Section 6.01(a) and Section 6.01(b) of the
Credit Agreement.

 

(b)           At the time of and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

(c)           The parties agree to take the position that this amendment
(together with any relevant prior amendment) is not a “significant modification”
within the meaning of Treasury Regulations Section 1.1001-3(e).

 

Section 5.  Conditions to Effectiveness.  This Amendment shall become effective
on and as of the date on which the following conditions precedent shall have
been satisfied or waived in accordance with Section 10.01 of the Credit
Agreement, which date is November 20, 2014 (such date, the “Fourth Amendment
Effective Date”):

 

(a)           The receipt by the Administrative Agent of executed counterparts
of this Amendment (including counterparts executed and delivered by Extending
Lenders representing 100% of the Revolving Credit Commitments (as modified
hereby)).

 

(b)           The receipt by the Administrative Agent (or its counsel) of the
following, each of which shall be originals or facsimiles or “.pdf” files
(followed promptly by originals) unless otherwise specified;

 

(1)           such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each of the Borrower and Holdings as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and any other documents executed in conjunction herewith to which the
Borrower and Holdings is a party, or is to be a party;

 

(2)           such documents and certifications (including, without limitation,
Organizational Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each of the Borrower and Holdings
is duly organized or formed, and that each of the Borrower and Holdings is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect; and

 

(3)           an opinion of Latham & Watkins LLP, counsel to the Borrower and
Holdings, addressed to each the Administration Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)           No Default or Event of Default shall exist, or would result from
the execution and delivery of this Amendment.

 

4

--------------------------------------------------------------------------------


 

(d)           The representations and warranties of the Borrower and Holdings
made pursuant to Section 4 of this Amendment shall be true and correct as of the
Fourth Amendment Effective Date.

 

(e)           The Administrative Agent shall have received a certificate from
the chief executive officer or chief financial officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying as
to the matters set forth in Sections 5(c) and 5(d) hereof.

 

(f)            The Borrower shall have paid or caused to be paid to the
Administrative Agent an extension fee for the account of each Extending Lender
that has executed and delivered to the Administrative Agent a signature page to
this Amendment at or prior to 5:00 p.m. (New York City time), on November 14,
2014, in the amount of 0.25% of such Lender’s Revolving Credit Commitments
immediately prior to such time (or, in the case of Additional Lenders, the
amount of Revolving Credit Commitments being committed to by such Additional
Lender at such time) (the “Amendment Fee”).

 

(g)           The Borrower shall have paid or caused to be paid to the
Administrative Agent all interest, fees and other amounts due and payable
immediately prior to the Fourth Amendment Effective Date in respect of the
Revolving Credit Commitments of any Revolving Lenders not constituting Extending
Lenders.

 

(h)           All costs, fees, expenses (including without limitation legal fees
and expenses) and other compensation contemplated by (A) the Credit Agreement,
and (B) the Engagement Letter, dated as of October 24, 2014, among the Borrower,
Holdings and Barclays Bank PLC (the “Engagement Letter”), payable to Barclays
Bank PLC shall have been paid to the extent due (and, in the case of expenses,
invoiced in reasonable detail) and required to be paid on the Fourth Amendment
Effective Date shall have been paid.

 

On or prior to the Fourth Amendment Effective Date, the Extending Lenders
(including any Additional Lenders) and any Revolving Lenders not constituting
Extending Lenders shall sell and purchase Revolving Credit Loans and Revolving
Credit Commitments, and participations in respect thereof and in respect of
Letters of Credit, and make and receive payments, in immediately available
funds, to the Administrative Agent (to be distributed among the relevant
Revolving Credit Lenders), as directed by the Administrative Agent, in order to
permit the implementation of the Extended Revolving Credit Facility effected
hereby. All such sales and purchases shall be deemed to have been made in
accordance with the Credit Agreement and are hereby ratified and confirmed.  The
purchases and sales described in paragraph shall be effected by book entry in
such manner, and with such supporting documentation, as may be reasonably
determined by the Administrative Agent.

 

Section 6. Reference to and Effect on the Credit Agreement; Confirmation of
Holdings.

 

(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring

 

5

--------------------------------------------------------------------------------


 

to the Credit Agreement, shall mean and be a reference to the Credit Agreement,
as amended by, and after giving effect to, this Amendment (the Credit Agreement,
as so amended, the “Amended Credit Agreement”).

 

(b)           Each Loan Document, after giving effect to this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed, except that, on and after the effectiveness of this
Agreement, each reference in each of the Loan Documents (including the Security
Agreement, each Guaranty and the other Collateral Documents) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Amendment.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Secured
Obligations of the Loan Parties under the Loan Documents, as amended by, and
after giving effect to, this Amendment, in each case subject to the terms
thereof.

 

(c)           Each Loan Party hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party, (ii) ratifies and reaffirms each grant of
a lien on, or security interest in, its property made pursuant to the Collateral
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Secured Obligations under the Loan
Documents, including, without limitation, all Obligations resulting from or
incurred pursuant to the this Amendment, in each case subject to the terms
thereof, and (iii) in the case of each Guarantor, ratifies and reaffirms its
guaranty of the Obligations pursuant to the Guaranty to which it is a party.

 

(d)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, or
constitute a waiver of any provision of any of the Loan Documents.

 

Section 7.  Costs, Expenses.  The Borrower hereby agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agent and the
Arrangers in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, in
accordance with the terms of Section 10.04 of the Credit Agreement.

 

Section 8.  Counterparts.  This Amendment may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by telecopier or other electronic
transmission of a scanned image of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.  The Administrative Agent may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver

 

6

--------------------------------------------------------------------------------


 

the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

 

Section 9.  Survival of Representations and Warranties.  All representations and
warranties made hereunder or in other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.  Loan Document.  This Amendment is a “Loan Document” and a
“Refinancing Amendment” under, and as defined in, the Amended Credit Agreement,
and may not be amended, modified or waived except in accordance with the terms
and conditions of Section 10.01 of the Amended Credit Agreement.

 

Section 11.  Integration.  This Amendment, along with the Amended Credit
Agreement, the Engagement Letter and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

Section 12.  Severability.  If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions of this Amendment and the other
Loan Documents shall not be affected or impaired thereby.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 13.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 14.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

7

--------------------------------------------------------------------------------


 

Section 15.  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

NBTY, INC.

 

 

 

By:

/s/ Christopher Brennan

 

 

Name: Christopher Brennan

 

 

Title: Senior Vice President, General Counsel
and Corporate Secretary

 

 

 

 

 

ALPHABET HOLDING COMPANY, INC.

 

 

 

By:

/s/ Christopher Brennan

 

 

Name: Christopher Brennan

 

 

Title: Senior Vice President, General Counsel
and Corporate Secretary

 

 

 

 

 

[OTHER LOAN PARTIES]

 

 

 

 

 

By:

 

 

 

Name: Christopher Brennan

 

 

Title:

 

NBTY - Signature Page to Fourth Amendment and Third Refinancing to Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

By:

/s/ Christine Aharonian

 

 

Name: Christine Aharonian

 

 

Title: Vice President

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Revolving Credit Lender

 

 

 

 

 

By:

/s/ Christine Aharonian

 

 

Name: Christine Aharonian

 

 

Title: Vice President

 

NBTY - Signature Page to Fourth Amendment and Third Refinancing to Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

[OTHER REVOLVING CREDIT LENDERS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

NBTY - Signature Page to Fourth Amendment and Third Refinancing to Credit
Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01
to the Fourth Amendment

 

Revolving Credit Commitments

 

Revolving Credit Lender

 

Revolving Credit
Commitment

 

Commitment
Percentage

 

Barclays Bank PLC

 

$

25,666,666.66

 

14.666666663

%

Bank of America, N.A.

 

$

25,666,666.67

 

14.666666669

%

Credit Suisse AG, Cayman Islands Branch

 

$

25,666,666.67

 

14.666666669

%

Citibank, N.A.

 

$

20,000,000.00

 

11.428571429

%

Mizuho Bank Limited, New York Branch

 

$

20,000,000.00

 

11.428571429

%

Sumitomo Mitsui Banking Corporation, New York Branch

 

$

20,000,000.00

 

11.428571429

%

HSBC Bank USA, National Association

 

$

20,000,000.00

 

11.428571429

%

Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, New York Branch

 

$

15,000,000.00

 

8.571428571

%

First Niagara Bank, N.A.

 

$

3,000,000.00

 

1.714285714

%

Total

 

$

175,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------
